 


114 HR 2897 IH: Neglected Infections of Impoverished Americans Act of 2015
U.S. House of Representatives
2015-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2897 
IN THE HOUSE OF REPRESENTATIVES 
 
June 25, 2015 
Mr. Johnson of Georgia (for himself, Mr. Smith of New Jersey, Mr. Rangel, Ms. Clarke of New York, Ms. Norton, Ms. Brown of Florida, Mr. Fattah, and Mr. Rush) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To require the submission of a report to the Congress on parasitic disease among poor Americans. 
 
 
1.Short titleThis Act may be cited as the Neglected Infections of Impoverished Americans Act of 2015. 2.Report to Congress on the current state of parasitic diseases that have been overlooked among the poorest Americans (a)In generalNot later than 12 months after the date of the enactment of this Act, the Secretary of Health and Human Services shall report to the Congress on the epidemiology of, impact of, and appropriate funding required to address neglected diseases of poverty, including neglected parasitic diseases such as—
(1)Chagas disease; (2)cysticercosis;
(3)toxocariasis; (4)toxoplasmosis;
(5)trichomoniasis; (6)the soil-transmitted helminths; and
(7)other related parasitic diseases, as designated by the Secretary. (b)Required informationThe report under subsection (a) should provide the information necessary to guide future health policy to—
(1)accurately evaluate the current state of knowledge concerning diseases described in such subsection and define gaps in such knowledge; and (2)address the threat of such diseases. 
 
